DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022, 04/15/2022, 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 5 the following must be shown or canceled from the claim “the mount has the connector terminal” where it is clear from the written description and figures that the connector terminal is arranged in the casing cover. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the mount has the connection terminal”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear from a reading of the written description and review of the figures if the “having the connection terminal” under a broad reasonable interpretation should be taken to mean merely connected thereto, or some how the mount includes both the connection terminal and the bobbin terminal? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11 is/are rejected (with claims 5-8 as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keutz (DE 102007013877) with attached English translation; 
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keutz as applied to claim 1 above, and further in view of Schnelker (US 2013/0302545); 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keutz as applied to claim 1 above, and further in view of Ishibashi (US 2006/0243938).  

Keutz discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    1002
    842
    media_image1.png
    Greyscale

A solenoid actuator (best seen in figure 2) comprising: a casing body (11) having a receiving space (at 1002) defined therein; a casing cover (at 100) coupled to the casing body, wherein the casing cover includes a connector (at 50 figure 6) for transmission of power and signals (via 54); a bobbin assembly (9 and 1004) installed in the receiving space; a core (at 1006) coupled to and extending through the bobbin assembly (the top portion of the bobbin assembly extends through the core 1006), wherein the core has a working space (at least at 1008) defined therein; a housing (19) surrounding a lower end (at 1010) of the core protruding out of the bobbin assembly; a plunger (17/1012) movably installed in the working space; and a rod (that part of plunger at 17) coupled to and extending through the core, wherein the rod moves under movement of the plunger (via axially reciprocal action), wherein the bobbin assembly includes a bobbin terminal (13/15), and the casing cover includes a connector terminal (at 110/112/134), and wherein when the casing cover is coupled to the casing body, the connector terminal is connected to the bobbin terminal (as shown for completion of the power coil circuit.)

Keutz discloses in claim 2:  The solenoid actuator of claim 1, wherein one of the bobbin terminal or the connector terminal is embodied as a pin terminal (13), while the other thereof is embodied as a fork terminal (110/112 are forked.)

Keutz discloses in claim 3:  The solenoid actuator of claim 2, wherein the connector terminal includes a pair of connector terminals (13/15), wherein the pair of connector terminals are spaced from each other by a spacer (that of 29.)

Keutz discloses in claim 4:  The solenoid actuator of claim 1, wherein the bobbin assembly includes a spool- shaped bobbin (the bobbin (a.k.a “spool”) is cylindrical with an inner wall at 1004 around which the would coil is held), and a coil wound around an outer circumferential face (of 1004) of the spool-shaped bobbin.

Keutz discloses in claim 5:  The solenoid actuator of claim 4, wherein a mount (at 1014) protrudes from a bottom face (at 1016) of the spool-shaped bobbin, and the mount has the connector terminal (considering claim 1 and 4 require the connector terminal to be on the casing cover, as far as it may be understood, the mount and connector terminal connected to the bobbin and also the casing cover when assembled to complete the circuit at 13/15/110/112), and wherein the housing has a first groove (at 1018) defined therein into which the mount and the bobbin terminal are inserted.

Keutz discloses in claim 6:  The solenoid actuator of claim 5, wherein the mount has a guide groove (at 1020) defined therein into which the coil connected to the connector terminal is inserted.

Keutz discloses in claim 7:  The solenoid actuator of claim 6, wherein an insulating groove (at 1022) is formed in one side (the top inner side) of the housing in which the first groove is formed, wherein the insulating groove spaces the casing body and the bobbin terminal from each other (i.e. where 7/11 and 1004 are held spaced apart via radial alignment of 19 and the radial spacing distance of 1022.) 

Keutz discloses in claim 8:  The solenoid actuator of claim 7, wherein a first embossing (at 1024) to prevent radial movement of the bobbin assembly protrudes from at least one of a top or a bottom of the outer circumferential face of the spool-shaped bobbin (i.e. 1014 connects to the mount which is held in place radially via the housing and casing), and wherein a second embossing (i.e. at 1026) to prevent axial movement of the bobbin assembly protrudes from at least one of a top face or the bottom face of the spool- shaped bobbin (bottom face, and the second and first embossments are secured axially to the mount, and the mount is secured axially via the pin connector and casing cover.)

Keutz discloses in claim 9:  The solenoid actuator of claim 1, wherein the casing body (7/11) has a pipe (cylindrical) shape having an open top face (at 21 when not connected to the valve body 27) and an open bottom face (to receive housing 19 before being swagged thereto), wherein the casing cover has a cup shape (122) surrounding a lower portion of the casing body (thereabout), wherein a groove (about 124) is formed in an [inner] [[outer]] circumferential face of the casing [cover] [[body]] and a [seal] [[protrusion]] is formed on an inner circumferential face of the casing cover, wherein when the casing body and the casing cover are coupled to each other, the [seal] [[protrusion]] is inserted into the groove such that the casing body and the casing cover are provisionally fastened to each other (i.e. the o-ring seal will nominally hold the two together), and wherein a screw (140) completely fixes together the casing body and the casing cover (by sandwiching the two between 19 and 140 via threaded compression) that are provisionally fastened to each other. Keutz does not disclose: the groove in an outer circumferential face/surface of the casing body, the protrusion formed on an inner circumferential face of the casing cover for nominally holding the two in axial relation; but Schnelker teaches: the groove (28/29) in an outer circumferential face/surface of the casing body (22), the protrusion formed on an inner circumferential face of the casing cover (23) for nominally holding the two in axial relation (see abstract, for holding the working pieces together for the purpose of joining two parts together.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to in lieu of arranging the groove in the inside of the casing cover of Keutz, to as taught by Schnelker, arrange the groove in an outer circumferential face/surface of the casing body as taught by Schnelker, with the protrusion formed on an inner circumferential face of the casing cover of Keutz as taught by Schnelker for nominally holding the two in axial relation, all for the ostensible purpose of holding the parts together for forming the assembly into a unitary whole.  

Keutz discloses in claim 10:  The solenoid actuator of claim 9, but does not disclose:  a further groove is formed in the outer circumferential face of the casing body, wherein an O-ring sealing between the casing body and the casing cover is inserted into the further groove, and wherein the further groove is positioned above the groove in an assembly direction of the casing cover; but considering that Keutz teaches: an o-ring sealing between the casing body and the cover, with the o-ring seal in a groove; and considering those skilled in the art would consider placement of additional o-ring seals about the interface between the casing body and casing cover for providing a fluid tight seal, and prevent debris from working its way into the casing; and accordingly; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide an additioanl further groove formed in the outer circumferential face of the casing body of Keutz with an O-ring seal provided between the casing body and the casing cover of Keutz and placed in the further groove, and and to arrange the further groove above the groove in an assembly direction of the casing cover; for the purpose of for example further providing a fluid tight seal and preventing debris from working into the case; all especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Keutz discloses in claim 11:  The solenoid actuator of claim 1, wherein the solenoid actuator further comprises a screw (29/140) passing through the casing cover and screw-coupled to the housing.

Keutz discloses in claim 12:  The solenoid actuator of claim 1, but does not explicitly disclose, although Ishibashi teaches: the solenoid actuator further comprises deformation prevention means (a Belleville spring, flat wavy washer at 24 figure 2 per paragraph 0052) disposed between the bobbin assembly (13a) and the core (23), wherein the deformation prevention means prevents deformation and movement of components housed in the casing body (i.e. providing takeup, so as to account for thermal expansion and contraction.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Ishibashi, a deformation prevention means (i.e. a Belleville spring, flat wavy washer as taught in Ishibashi for that of Keutz with the spring arranged between the bobbin assembly of Keutz as taught in Ishibashi and the core, to prevent deformation and movement of components as taught in Ishibashi, when the parts are housed in the casing body, all for the further ostensible purpose of providing take-up, so as to account for thermal expansion and contraction rate differentials between the parts, during operation of the solenoid. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753